MEMORANDUM ***
Jemmott Oscar Buckley, a native and citizen of Panama, petitions for review of the Board of Immigration Appeals’ (“BIA”) June 18, 2003 denial of his motion to reopen deportation proceedings and reconsider its decision denying his first motion to reopen deportation proceedings. We have jurisdiction under former 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the denial of a motion to reconsider or reopen for an abuse of discretion. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA properly denied Buckley’s motion to reconsider its decision denying his motion to reopen due to ineffective assistance of counsel, because Buckley failed to show the BIA erred in concluding that he *661was not prejudiced by his counsel’s conduct. See id. at 901-03. Buckley has failed to challenge any other aspect of the BIA’s June 18, 2003 decision, and therefore has waived the issues. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996). Furthermore, we lack jurisdiction to review the BIA’s denial of his request to reopen his deportation proceedings sua sponte. See Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002).
To the extent Buckley challenges the BIA’s denial of his first motion to reopen or the BIA’s affirmance of the IJ’s denial of suspension of deportation, we dismiss the petition because Buckley did not timely seek review of those decisions. See Martinez-Serrano, 94 F.3d at 1258.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.